IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deandra Thompson,                               :
                              Petitioner        :
                                                :
                       v.                       :      No. 603 C.D. 2017
                                                :      Submitted: November 17, 2017
Pennsylvania Board of Probation and             :
Parole,                                         :
                        Respondent              :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                   FILED: January 17, 2018


      Deandra Thompson (Thompson) petitions for review of the April 18, 2017
Order of the Pennsylvania Board of Probation and Parole (Board) that affirmed the
Board’s action mailed March 25, 2016, revoking Thompson’s parole and
recommitting him as a convicted parole violator (CPV). Thompson is represented
by Richard C. Shiptoski, Esquire (Counsel), Assistant Public Defender for Luzerne
County. Counsel has filed a Petition for Leave to Withdraw as Counsel (Application
to Withdraw) and an Anders1 Brief, which are based on his conclusion that the issues
raised in Thompson’s Petition for Review are without merit and are wholly


      1
          Anders v. California, 388 U.S. 924 (1967).
frivolous. For the following reasons, we grant Counsel’s Application to Withdraw
and affirm the Board’s Order.
       On January 17, 2007, the Board paroled Thompson from the State
Correctional Institution (SCI) – Huntingdon, and he was released from custody on
March 19, 2007.2 At the time of his parole, Thompson’s maximum sentence date
was February 16, 2029. The Pennsylvania State Police (State Police) arrested
Thompson on July 19, 2008, on misdemeanor drug charges, and the Board issued a
Warrant to Commit and Detain Thompson on the same day. These charges were
ultimately dismissed. The Board issued a Notice of Charges and Hearings on July
22, 2008, advising Thompson that hearings would be held to determine whether he
had violated a condition of his parole by smoking marijuana. Thompson waived his
right to a violation hearing and a detention hearing, admitting that he had violated
that condition of his parole. The Board recommitted Thompson by decision mailed
on August 28, 2008, as a technical parole violator (TPV) to serve five months
backtime based on his admitted use of marijuana in violation of his conditions of
parole and reparole following review. The Board denied Thompson reparole on
multiple occasions, but granted reparole on April 19, 2010. However, the Board
rescinded that grant before Thompson was released from custody due to misconduct.
       While Thompson remained in custody at SCI-Huntingdon, new criminal
charges were filed by the State Police on March 13, 2012, accusing him of two
counts each of violating Sections 3121(c), 3123(b), and 3126(a)(7) of the Crimes
Code, 18 Pa. C.S. §§ 3121(c) (rape of child), 3123(b) (involuntary deviate sexual

       2
         Thompson was serving multiple sentences for violations of Section 13(a)(30) of The
Controlled Substance, Drug, Device and Cosmetic Act, Act of April 14, 1972, P.L. 233, as
amended, 35 P.S. § 780-113(a)(30) (relating to the manufacture, delivery, or possession with intent
to manufacture or deliver a controlled substance) and Section 7512 of the Crimes Code, 18 Pa.
C.S. § 7512 (criminal use of a communication facility).


                                                2
intercourse with a child), 3126(a)(7) (indecent assault on person less than 13 years
of age) on or about March 19, 2007, to August 10, 2008. (Certified Record (C.R.)
at 73-76, 200.) The charges were held for court via order filed on December 18,
2012, by a magisterial district judge. On July 31, 2012, while the charges were
pending, the Board revised its prior actions to remove the “reparole on review” and
maximum date provisions, and revised the recommitment portion to indicate that
Thompson was recommitted to serve five months as a TPV, “when available,
pending the resolution of [his] new criminal charges.” (Id. at 90.)
      The Board issued a Notice of Charges and Hearing advising Thompson that a
hearing would be held on December 23, 2015, to determine whether to revoke his
parole based on his June 16, 2015 conviction on the new charges. A hearing was
held that date, at which he was represented by a public defender. A parole supervisor
introduced the criminal complaint against Thompson and a certified copy of the
criminal docket, which included entries indicating that Thompson had been
convicted by a jury of all of the charges against him. Thompson objected to both as
being inadmissible hearsay because the person who certified the document was not
present, which the Hearing Examiner overruled.                Thompson’s counsel
acknowledged there was a conviction, but stated that Thompson had some
procedural issues related to the underlying criminal case, which he had advised
Thompson would have to be taken up in the trial court or on appeal. Thompson
testified that he never received the Board’s detainer based on the new charges, and
the police never filed the charges against him, arrested him on the new charges, or
took his fingerprints. The Hearing Examiner explained to Thompson that the prison
in which Thompson was confined would have received a copy of the Board’s
detainer and that any underlying issues related to the validity of the conviction were



                                          3
not before the Board but had to be raised in the trial court or in an appeal of his
conviction.
      By action mailed on March 25, 2016, the Board recommitted Thompson as a
CPV to serve 30 months backtime based on his conviction of the new charges against
him to be served concurrent with his 5 months backtime as a TPV. To find that
Thompson had been convicted, the Board relied upon the “certified copy of court
record proving [your] conviction[,] your acknowledgment of conviction[, and]
documented PBPP form.” (C.R. at 195.) This action also recalculated Thompson’s
maximum date to November 9, 2030.
      Thompson filed a pro se Administrative Appeal and pro se Petition for
Administrative Review (Administrative Appeal) on April 19, 2016, on the bases of
insufficient evidence, an error of law, and a violation of constitutional law, stating
he

      was never arrested or fingerprinted for a new case on OTN:T158541-5
      that do not comprise original records of entry, a chronology of arrests,
      the identification of arrested individuals, the specification of criminal
      charges or any other information contained in a “Police Blotter” as
      defined in 18 Pa. Cons. Stat. 9102 that would be accessible to the
      public.
(Id. at 201.)   In addition, he argued that the Board “ha[d] a DC-300B court
commitment without a sentence [sic] order. The Board can’t have one without the
other, because that would be illegal sentence.” (Id.) By Order mailed on April 18,
2017, the Board responded to Thompson’s Administrative Appeal challenging his
parole revocation. The Board affirmed its March 25, 2016 action concluding that
there was sufficient evidence to prove that Thompson was found guilty and was
sentenced on new criminal charges. Furthermore, the Board concluded that there
was no error of law or constitutional violation in its March 25, 2016 action revoking


                                          4
Thompson’s parole and recommitting him as a CPV. Thompson now petitions this
Court for review of the Board’s April 18, 2017 Order.
      In his Petition for Review, filed by Counsel, Thompson argues that the
Board’s decision “to recommit him is in error in that a parole violation detainer was
not issued, he was not arrested for new criminal charges as indicated by the Board[,]
and that the proof of conviction provided is insufficient for purposes of revocation
of his parole.” (Petition for Review ¶ 13.) After his review of the certified record
and relevant precedent and statutory law, Counsel determined that Thompson’s
“grounds alleged for appeal are without merit and wholly frivolous.” (Application
to Withdraw ¶ 3.) Accordingly, Counsel filed the Application to Withdraw, along
with an Anders brief explaining why he believes Thompson’s arguments are
frivolous, both of which were mailed to Thompson on August 30, 2017. (Id. ¶ 5,
Attachment.)
      Where a parolee’s right to counsel is constitutional rather than statutory,
appointed counsel must file an Anders brief in support of an application to withdraw.
A constitutional right to counsel arises in appeals from determinations revoking
parole and exists where a parolee has a colorable claim

      (i) that he has not committed the alleged violation of the conditions
      upon which he is at liberty; or (ii) that, even if the violation is a matter
      of public record or is uncontested, there are substantial reasons which
      justified or mitigated the violation and make revocation inappropriate,
      and that the reasons are complex or otherwise difficult to develop or
      present.
Hughes v. Pa. Bd. of Prob. and Parole, 977 A.2d 19, 26 (Pa. Cmwlth. 2009). Where
a parolee’s right to counsel is not guaranteed by the constitution but instead granted
by statute, a no-merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927, 928
(Pa. 1988), is sufficient and counsel need not submit an Anders brief. See Section


                                           5
6(a) of the Public Defender Act, Act of December 2, 1968, P.L. 1144, as amended,
16 P.S. § 9960.6(a)(10); Commonwealth v. Santiago, 978 A.2d 349, 351 n.2 (Pa.
2009); Hughes, 977 A.2d at 24-25. In the instant matter, given Thompson’s
arguments related to the procedural deficiencies of his underlying conviction which
was the basis of the revocation of his parole, it would appear that he has a
constitutional, rather than statutory, right to counsel, which is why Counsel filed the
instant Anders brief, rather than a no-merit letter.
      However, “an indigent parolee’s right to assistance of counsel does not entitle
the parolee to representation by appointed counsel to prosecute a frivolous appeal.”
Adams v. Pa. Bd. of Prob. and Parole, 885 A.2d 1121, 1123 (Pa. Cmwlth. 2005).
Thus, “court appointed counsel may seek to withdraw if counsel concludes, after a
thorough review of the record, [that] the appeal is wholly frivolous.” Id. A wholly
frivolous appeal is one that “completely lacks factual or legal reasons that might
arguably support” it. Id. To withdraw as counsel, court appointed counsel must first
establish that he: (1) notified “the parolee of his request to withdraw;” (2) furnished
the parolee with a copy of his Anders brief or no-merit letter; and (3) advised “the
parolee of his right to retain new counsel or submit a brief on his own behalf.” Reavis
v. Pa. Bd. of Prob. and Parole, 909 A.2d 28, 33 (Pa. Cmwlth. 2006). Further,
counsel’s Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that counsel
      believes arguably supports the appeal; (3) set forth counsel’s
      conclusion that the appeal is frivolous; and (4) state counsel’s reasons
      for concluding that the appeal is frivolous.
Seilhamer v. Pa. Bd. of Prob. and Parole, 996 A.2d 40, 43 n.5 (Pa. Cmwlth. 2010)
(emphasis omitted) (quoting Santiago, 978 A.2d at 361). If counsel complies with




                                           6
the technical requirements, this Court will independently assess the merits of the
case to determine if the petition for review is, as counsel asserts, frivolous. Id. at 44.
       A review of Counsel’s Application to Withdraw reveals that he has satisfied
the technical requirements set forth above. Counsel notified Thompson of his
request to withdraw, furnished Thompson with a copy of the Anders brief, and
informed Thompson that he had a right to obtain new counsel or file a brief raising
any issues he believed have merit. (Application to Withdraw, Attachment.) He
further explained that after “a conscientious review of the certified record, applicable
case law and statutory law,” Counsel concluded that Thompson’s Petition for
Review was without merit and wholly frivolous. (Application to Withdraw ¶ 3.)
Similarly, Counsel’s Anders brief meets the technical requirements in that it:
provides, with record citations, a summary of the procedural history and facts;
includes, as a reason that arguably supports an appeal, an issue raised in Thompson’s
Administrative Appeal but not reasserted in the Petition for Review; sets forth
Counsel’s conclusion that Thompson’s Petition for Review is frivolous; and explains
Counsel’s reasons for that conclusion by discussing relevant citations to the record,
case law, and statutory authority. Seilhamer, 996 A.2d at 43 n.5. Because Counsel
has met the technical requirements for filing an application to withdraw, 3 we will




       3
           If Thompson does not have a constitutional right to counsel but a statutory one, Counsel
would have had to file a no-merit letter, which must include an explanation of “the nature and
extent of [counsel’s] review and list[ ] each issue the petitioner wished to have raised, with
counsel’s explanation of why those issues [are] meritless.” Turner, 544 A.2d at 928. “Where an
Anders brief is filed when a no-merit letter would suffice, the Anders brief must at least contain
the same information that is required to be included in a no-merit letter.” Seilhamer, 996 A.2d at
42-43. As our discussion reflects, Counsel’s Application to Withdraw and Anders brief likewise
satisfies the requirements of a no-merit letter.



                                                7
now review the merits of the Petition for Review to determine if, indeed, it is
frivolous.4
       Thompson first argues that the Board erred in recommitting him because the
Board did not issue a parole violation detainer against him. However, as Counsel
notes, Thompson did not raise this issue in his Administrative Appeal, (C.R. at 201),
and, therefore, it is “waived for purposes of appellate review by this [C]ourt.”
McCaskill v. Pa. Bd. of Prob. and Parole, 631 A.2d 1092, 1094-95 (Pa. Cmwlth.
1993).     Moreover, as Counsel also points out, detainers are just internal
administrative documents, Moody v. Daggett, 429 U.S. 78, 80 n.2 (1976),5 and,
although Thompson questioned at the revocation hearing why he had not received a
copy of the detainer, he acknowledged receiving a letter from a Board records
specialist referencing the Board’s July 31, 2012 “warrant” that made “him a parole
violator pending from July 31, 2012 until the present.” (Anders Br. at 14 (citing
C.R. at 181).) While it is unclear on this record whether a new detainer was issued,
at the time the new charges were filed on March 13, 2012, Thompson was confined
at a SCI actively serving his original sentence based on his 2008 recommitment as a
TPV and the Board’s subsequent denials of reparole. The Board, thereafter, issued
an action dated July 31, 2012, revising its earlier decisions and indicating that


       4
          In reviewing the Board’s orders, our review “is limited to determining whether the
Board’s findings are supported by substantial evidence, [whether] an error of law [was] committed,
or whether any of the parolee’s constitutional rights were violated.” Andrews v. Pa. Bd. of Prob.
and Parole, 516 A.2d 838, 841 n.10 (Pa. Cmwlth. 1986).
       5
         In this context, a detainer

      is an internal administrative mechanism to assure that an inmate subject to an
      unexpired term of confinement will not be released from custody until the
      jurisdiction asserting a parole violation has had an opportunity to act in this case by
      taking the inmate into custody or by making a parole revocation determination.
Moody, 429 U.S. at 80 n.2.


                                                 8
Thompson was recommitted as a TPV to serve 5 months backtime, when available,
pending resolution of Thompson’s new criminal charges. (C.R. at 90.) The
Board’s regulations provide procedures for the “Return” of a parolee “for a new
criminal charge,” which include that “[a] parolee may be detained on a Board
warrant pending disposition of a criminal charge.” 37 Pa. Code § 71.3(a) (emphasis
added). However, these provisions apply when the parolee is “not already detained
after appropriate hearings for other . . . technical violations.” Id. (emphasis added).
The Board’s July 31, 2012 action effectively authorized Thompson’s continued
detention until his pending criminal charges were resolved. For any of these reasons,
there “lacks factual or legal reasons that might arguably support” Thompson’s
argument on this issue and, therefore, it lacks merit and is “wholly frivolous.”
Adams, 885 A.2d at 1123.
      Thompson next asserts that the Board erred in recommitting him because he
was never arrested on the new criminal charges as indicated by the Board’s records.
At the revocation hearing, Thompson testified that he was never arrested or
fingerprinted on the new charges and that those charges were never actually filed
against him. (C.R. at 179, 185, 188.) However, as explained by Counsel in his
Anders brief, and by the Hearing Examiner and Thompson’s appointed counsel at
the revocation hearing, these issues go to the underlying criminal matter that had to
be addressed through the appropriate appeals process and are not relevant to the
Board’s decision. (Id. at 179, 186, 190, 192-93.) In Chapman v. Pennsylvania
Board of Probation and Parole, 484 A.2d 413, 417 (Pa. Cmwlth. 1984), we stated
that it is “well-settled that a parolee cannot use a parole revocation hearing to
relitigate issues which have already been determined against him in other forums.”
Thus, a parolee cannot collaterally attack the fact of a new conviction in a parole



                                          9
revocation hearing based on an assertion that the underlying conviction was invalid.
Id. Accordingly, there “lacks factual or legal reasons that might arguably support”
Thompson’s argument on this issue and, therefore, it lacks merit and is “wholly
frivolous.” Adams, 885 A.2d at 1123.
       Thompson also argues that the Board erred in recommitting him because there
was insufficient proof that he had been convicted of new criminal charges. The
Board bears the burden of proof of showing, by a preponderance of the evidence,
that a parolee violated his parole. Nickens v. Pa. Bd. of Prob. and Parole, 502 A.2d
277, 279 (Pa. Cmwlth. 1985). “Substantial evidence has been defined as such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Chapman, 484 A.2d at 416 (internal quotation marks omitted). Here,
to show Thompson’s conviction of the new charges, the parole supervisor presented
a certified copy of the trial court’s docket in Thompson’s criminal case. Although
Thompson objected to this document as hearsay because the person who certified it
was not present, that objection was overruled. The Board’s regulation at 37 Pa. Code
§ 71.5(b)6 permits the Board to use “documentary evidence if it is satisfied that the
evidence is authentic, relevant and accurate.” Blackwell v. Pa. Bd. of Prob. and
Parole, 516 A.2d 856, 859 (Pa. Cmwlth. 1986). Moreover, as Counsel points out,
this Court has held that certified copies of court records are sufficient to support the
recommitment of a parolee as a CPV. Chapman, 484 A.2d at 416. The certified

       6
           This regulation states:

       In hearings conducted under this chapter, documentary evidence and reports,
       including, but not limited to, depositions, written interrogatories, affidavits,
       laboratory reports, business records, public records, official records and letters
       rogatory, may be utilized solely, if the panel or examiner is satisfied as to their
       authenticity, relevancy, accuracy and reliability.
37 Pa. Code § 71.5(b).


                                               10
copy of the criminal docket shows that Thompson had been convicted on the new
charges filed against him, and a reasonable mind might accept that evidence as
adequate to support the Board’s conclusion. As such, the Board’s finding of
Thompson’s new conviction is supported by substantial evidence and satisfies its
burden of proving that conviction by a preponderance of the evidence. Thus, there
“lacks factual or legal reasons that might arguably support” Thompson’s argument
on this issue and, therefore, it lacks merit and is “wholly frivolous.” Adams, 885
A.2d at 1123.
       Finally, in his review of the certified record, Counsel identified another issue,
raised by Thompson in his Administrative Appeal, that the Board “ha[d] a DC-300B
court commitment without a Sentence Order. The [B]oard can’t have one without
the other, because that would be an illegal sentence.” (C.R. at 201.) However, this
issue is not in Thompson’s Petition for Review, and, therefore, as observed by
Counsel, he is not proceeding with this issue on appeal.7
       For the foregoing reasons, we grant Counsel’s Application to Withdraw and
affirm the Board’s April 18, 2017 Order.


                                              _____________________________________
                                              RENÉE COHN JUBELIRER, Judge

       7
         Nevertheless, Counsel asserts this issue is without merit because, although “it appears as
though [Thompson’s] statement is in reference to Title 42 Pa. [C.S.] § 9764 et seq. regarding
records which follow an inmate upon commitment to the custody of the Department of
Corrections,” Thompson’s challenge was not sufficiently specific and, therefore, was contrary to
the requirements that a parolee’s administrative appeal must set forth the factual and legal basis
for an appeal with specificity. (Anders Br. at 19 (citing McCaffrey v. Pa. Bd. of Prob. and Parole,
537 A.2d 78, 79 (Pa. Cmwlth. 1988), which held, based on former 37 Pa. Code § 71.5(h)’s
requirement that an administrative appeal be specific in regard to the factual and legal bases of the
alleged errors, that an issue not raised with specificity is waived. Similar requirements are now
found at 37 Pa. Code § 73.1(a)(3) and (b)(2).).) We agree with Counsel’s analysis that Thompson’s
issue was insufficiently specific.


                                                11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deandra Thompson,                       :
                       Petitioner       :
                                        :
                 v.                     :   No. 603 C.D. 2017
                                        :
Pennsylvania Board of Probation and     :
Parole,                                 :
                        Respondent      :


                                    ORDER


     NOW, January 17, 2018, the Petition for Leave to Withdraw as Counsel filed
by Richard C. Shiptoski, Esquire is GRANTED, and the April 18, 2017 Order of
the Pennsylvania Board of Probation and Parole, entered in the above-captioned
matter, is AFFIRMED.




                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge